DETAILED ACTION
	The following is a response to the amendment filed June 3, 2022 which has been entered.
Information Disclosure Statement
	The information disclosure statements filed April 6, 22 and July 26, 22 have been considered.
Response to Amendment
	Claims 1, 2, 5-8, 10-18 and 20-24 are pending in the application. Claims 3, 4, 9 and 19 are cancelled and claims 20-24 are new.
	-The specification objection has been withdrawn due to applicant amending the abstract accordingly.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1 and 7 with limitations not disclosed by the prior art of record used in the rejection.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant’s argument pertaining to the claim interpretation based on 112(f) has been considered, however; the limitations indicated as in the 112(f) form only recites what the device and/or modules are connected to which are not the actual “structures” as needed to overcome a 112(f) interpretation. Further, although the indicated limitations do not use the term “means”, MPEP 2181 section I states that ………instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function.”  Therefore, the 112(f) interpretation as disclosed in the previous office action will not be withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8, 12, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (as previously cited in prior rejection) in view of CN103072576A with machine translation (as previously cited under prior art made of record). As to claim 1, Suzuki discloses a method for scheduling regenerative braking torque, comprising: sensing a position (7) of an accelerator pedal; generating a torque request value in response to the sensed accelerator pedal position (101, Td, 103, Tt); determining a speed of operation (8) of a motor/generator (1); determining a torque limit (via 106, 200, 204) in response to the torque request value (via 103 to 105 to 106, [0045]-[0046]) and the determined speed of operation of the motor/generator ([0050]); generating a regenerative braking command in response to the torque limit ([0070], lines 13-18 and [0079], lines 8-12 describes 105 as the regenerative braking force calculation portion configured to calculate the braking force); and outputting the regenerative braking command to the motor/generator ([0070], lines 13-18 and [0079], lines 8-12 describes the calculated braking force being generated on the motors).  Although Suzuki discloses the use of a brake pedal (6), the state of the pedal isn’t used to modify the torque limit as recited.
CN discloses a method for scheduling regenerative braking torque, comprising: sensing a position of an accelerator pedal (11, [0023] in translation); generating a torque request value in response to the sensed accelerator pedal position ([0007], [0023]); determining a speed of operation of a motor/generator ([0025], describes that torque is determined based on drive motor rotating speed signal); determining a torque limit in response to the torque request value ([0009]-[0010] describes that an upper limit and lower limit torque is based on the torque request); generating a regenerative braking command in response to the torque limit ([0009], [0029]); outputting the regenerative braking command to the motor/generator ([0009], [0029]) and modifying the torque limit in response to a state of a brake pedal ([0009], [0029] describes that the torque limits in regenerative braking is based on brake pedal position and opening degree).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the torque limits as described in Suzuki modified based on the brake pedal in view of CN to ensure energy input during regenerative braking is properly obtained within energy efficiency limits to avoid overcharging of vehicle battery. 

As to claim 2, Suzuki discloses wherein sensing a position of the accelerator pedal includes receiving a signal from an accelerator pedal sensor ([0022], lines 1-5), the signal indicating whether the accelerator pedal is in an active position or an inactive position ([0033], lines 3-7, [0064], lines 6-8).

As to claim 6, Suzuki discloses wherein determining a torque limit includes rate limiting decreases in torque below zero Nm ([0050] describes negative torque limit values being calculated wherein negative torque is well known in the art to have values below zero).

As to claim 7, Suzuki discloses a system for scheduling regenerative braking torque, comprising: a pedal sensor (7) configured to output a position signal indicating a position of an accelerator pedal; a torque request device (101, 103) coupled to the pedal sensor and operable to generate a torque request value (Td, Tt) in response to the position signal; a speed sensor (8) configured to output a speed signal indicating a speed of operation of a motor/generator (1); a controller (as shown in Figure 2) coupled to the speed sensor and the torque request device, the controller being configured to determine a torque limit in response to the torque request value (via 103 to 105 to 106, [0045]-[0046]) and the speed signal ([(0050]), generate a regenerative braking command in response to the torque limit ([0070], lines 13-18 and [0079], lines 8-12 describes 105 as the regenerative braking force calculation portion configured to calculate the braking force); and output the regenerative braking command to the motor/generator ([0070], lines 13-18 and [0079], lines 8-12 describes the calculated braking force being generated on the motors). Although Suzuki discloses the use of a brake pedal (6), the state of the pedal isn’t used to modify the torque limit as recited.
CN discloses a system for scheduling regenerative braking torque, comprising: a pedal sensor (11) configured to output a position signal indicating a position of an accelerator pedal ([0023]); a torque request device coupled to the pedal sensor and operable to generate a torque request value in response to the position signal ([0007], [0023]); a speed sensor configured to output a speed signal indicating a speed of operation of a motor/generator ([0025]); a controller coupled to the speed sensor and the torque request device, the controller being configured to determine a torque limit in response to the torque request value ([0009]-[0010]), generate a regenerative braking command in response to the torque limit ([0009], [0029]); and output the regenerative braking command to the motor/generator ([0009], [0029] describes that the torque limits in regenerative braking is based on brake pedal position and opening degree).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the torque limits as described in Suzuki modified based on the brake pedal in view of CN to ensure energy input during regenerative braking is properly obtained within energy efficiency limits to avoid overcharging of vehicle battery.

As to claim 8, Suzuki discloses wherein the position sensor indicates whether the accelerator pedal is in an active position or an inactive position ([0022], lines 1-5), the signal indicating whether the accelerator pedal is in an active position or an inactive position ([0033], lines 3-7, [0064], lines 6-8).

As to claim 12, Suzuki discloses wherein the controller is further configured to determine the torque limit by rate limiting decreases in torque below zero Nm ([0050] describes negative torque limit values being calculated wherein negative torque is well known in the art to have values below zero).

As to claim 17, Suzuki discloses further comprising a memory device ([0024] describes a vehicle control unit which is well known in the art to use memory), the controller ([0050], lines 8- 12) including a torque module configured to access a look-up table (map) stored in the memory device to determine the torque limit.

As to claim 18, Suzuki discloses wherein the controller further includes a braking control module (400) configured to generate the regenerative braking command using the torque limit.

As to claim 20, Suzuki discloses wherein the torque request value varies in an analog (via APO signal), proportional fashion between a maximum positive limiting value and a maximum negative limiting value as the position of the accelerator pedal varies between an active position and an inactive position ([(0033], describes that Td (torque request) is larger or lower based on APO position which would be between a maximum positive and maximum negative limit value ([0050]).

Claims 5, 10, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of CN and further in view of Ogata (as previously cited in prior office action). As to claims 5 and 10, Suzuki in view of CN discloses regenerative braking and electrical energy being stored in a storage device (BAT in Suzuki). However, Suzuki in view of CN doesn’t explicitly disclose the braking converting kinetic energy into electrical energy to store in a storage device.
Ogata discloses a method and system for scheduling regenerative braking torque and shows that it is well known in the art to use regenerative braking to convert kinetic energy into electrical energy (column 4, lines 35-43) to store in a storage device (18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the regenerative braking in Suzuki in view of CN convert kinetic energy into electrical energy for storing in the storage device further in view of Ogata to provide an economical way to power the electrical system in the vehicle for obtaining longer driving periods.

As to claim 11, Suzuki discloses wherein the energy storage device is one of a battery (BAT) or an ultra-capacitor.

As to claim 13, Suzuki in view of CN discloses further comprising a drive shaft (4r, 4f) coupled (via 2, 3) between a load (R, F) and the motor/generator (1), but doesn’t disclose the drive shaft configured to transfer energy to and from the motor/generator.
Ogata discloses a method and system for scheduling regenerative braking torque and shows that it is well known in the art to have a drive shaft (10) coupled (via 8) between a load (16) and the motor/generator (6) and configured to transfer energy to and from the motor/generator (column 4, lines 29-43).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the regenerative braking in Suzuki in view of CN convert kinetic energy into electrical energy for storing in the storage device further in view of Ogata to provide an economical way to power the electrical system in the vehicle for obtaining longer driving periods.

As to claim 14, Suzuki discloses wherein the regenerative braking command causes the motor/generator to apply a negative torque to the load through the driveshaft ([0064], lines 6-13).

As to claims 15 and 16, Suzuki in view of CN discloses further comprising the motor/generator (1), but doesn’t disclose an internal combustion engine in the form of a diesel engine coupled thereto.
Ogata discloses a method and system for scheduling regenerative braking torque and shows that it is well known in the art to have an internal combustion engine (2) in the form of a diesel engine (column 4, lines 13-14) coupled to the motor generator.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Suzuki in view of CN with an internal combustion engine in the form of a diesel further in view of Ogata to provide increased operating efficiency in vehicle to compensate for high torque output.

Allowable Subject Matter
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
- a system for scheduling regenerative braking torque having a pedal sensor to output position signal of an accelerator pedal; a torque request device coupled to the sensor and to generate a request value in response to the signal; a speed sensor to output a signal indicating a speed of a motor/generator; and a controller coupled to the speed sensor and the torque device and to determine a torque limit in response to the request value and speed signal, generate a regenerative braking command in response to the limit, and output the braking command to the motor/generator, wherein the limit corresponding to a speed signal indicating zero-throttle ranges from -700 Nm to -2100 Nm and in combination with the limitations as written in claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 3, 2022